Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The changes were received on 4/20/2021.  These changes are acceptable.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Neils on 8/2/2021.

The application has been amended as follows: 
Claim 1, line 14, the phrase “front frame.” is replaced with ---front frame, 
wherein the heating tube is retained by a clip and opposing extruded features that each project from the wall perpendicular to the thin metal strip and have hooks which hold the clip in place.---
Claims 2-8, 11-14, and 16, line 1, the phrase “claim 1” is replaced with ---claim 17---
Claim 10 is canceled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637